Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 1 of 6
            Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 2 of 6




and 200. ECF No. 116. For the reasons stated below, Plaintiff’s motion is DENIED.

                                               BACKGROUND 1

         BLDG 44 Developers LLC owns a 43-story construction site located at 222 East 44th

Street in Manhattan. 56.1 ¶¶ 2, 4, ECF No. 119. The construction project involves building 429

apartments, 230 indoor parking spaces, and a 2,220 square foot commercial space. Id. ¶ 4.

BLDG 44 Developers LLC entered into an agreement with Noble Construction Group, LLC to

supervise the construction. Id. ¶¶ 2, 5–8. Noble Construction Group, LLC and Suffolk

Construction Company, Inc. then entered into a joint venture, Noble/Suffolk, a Joint Venture,

LLC, that replaced Noble Construction Group LLC in the agreement with BLDG 44 Developers

LLC. Id. ¶¶ 9–10. Then, Noble/Suffolk, a Joint Venture, LLC entered into a construction

contract with Beacon to install window treatments. Id. ¶ 13. Beacon hired A R Woodworks

Incorporated to install “wooden pockets” at the site. Id. ¶ 15.

         Plaintiff, Tamas Jonas, a Hungarian immigrant, worked for A R Woodworks

Incorporated as a carpenter. ECF No. 117-11 at 2; Pl. Dep. Tr. at 8:21–24, 10:6–10, 12:15–16,

ECF No. 117-1; 56.1 ¶ 1. He and his boss, Adam Szabo, communicated via text messages and

phone calls about Plaintiff’s working hours. See, e.g., Pl. Dep. Tr. at 37:24–39:4, 46:18–23,

50:2–7, 51:25–52:8; see Szabo Dep. Tr. at 60:16–61:15, ECF No. 117-5.

         At his deposition, Szabo testified that on March 20, 2019, he told Plaintiff to not return to

work until the following week because they had run out of materials that would not be restocked

until the next week. Szabo Dep. Tr. at 32:21–34:10. On March 22, 2019, at approximately

12:28 p.m., Szabo texted Plaintiff a photograph of a wooden pocket in unit 42C with the


1
 Citations to a paragraph the Rule 56.1 statement also includes the other parties’ responses, if given. The Court
cannot take unopposed paragraphs in the Rule 56.1 statement as true: the Court must be satisfied that “each
statement of material fact is supported by record evidence sufficient to satisfy the movant’s burden of
production[.]” Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014).
                                                          2
          Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 3 of 6




question, “What is this?” 56.1 ¶¶ 16–17. Then, Plaintiff and Szabo exchanged a series of text

messages in Hungarian. ECF No. 140-1 at 9; ECF No. 144-1. The parties agree that Szabo

stated that using two pieces of wood in the pocket was incorrect, ECF No. 140-1 at 3, ECF No.

144-1 at 3, and that Plaintiff responded that long pieces of wood were not available, ECF No.

140-1 at 3, ECF No. 144-1 at 3. The parties dispute the translation of Szabo’s response.

According to Building Defendants, Szabo told Plaintiff that they “have to take it all back.” ECF

No. 140-1 at 3. In Plaintiff’s translation, Szabo told Plaintiff, “So, everything needs to be

redone,” ECF No. 144-1 at 2, and asked him to “correct it.” Pl. Dep. Tr. at 62:15–17. Plaintiff

further testified that Szabo “called [him] three times or sent [him] a text message and asked

[him] to go back and correct the work [he] did before.” Pl. Dep. Tr. at 157:17–24.

        On March 22, 2019, between 6:00 p.m. and 6:30 p.m., Plaintiff went to unit 42C at the

construction site, leaned a 10 to 12 foot ladder against a window frame, and climbed 6 or 8 steps

onto the ladder. 56.1 ¶¶ 19, 21–22. The ladder slid, and Plaintiff and the ladder fell to the

ground. Id. ¶ 24. The nails and the wooden pocket of the window frame were loosened. Id.

Another construction worker heard Plaintiff screaming in pain and saw him lying on the floor.

Id. ¶ 27. This worker called 911 and paramedics took Plaintiff to the hospital. Id. ¶¶ 27–28.

Plaintiff claims he suffered injuries as a result of the fall. TAC ¶ 180.

                                         DISCUSSION

   I.      Standard of Review

        Summary judgment is appropriate when the record shows that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Celotex Corp. v.




                                                  3
           Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 4 of 6




Catrett, 477 U.S. 317, 322–26 (1986). A genuine dispute exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The moving party initially bears the burden of informing the Court of the absence of a genuine

dispute of material fact by citing particular evidence in the record. Fed. R. Civ. P. 56(c)(1);

Celotex, 477 U.S. at 323–24; Koch v. Town of Brattleboro, 287 F.3d 162, 165 (2d Cir. 2002). If

the nonmoving party has the ultimate burden of proof on specific issues at trial, the movant may

also satisfy its own summary judgment burden by demonstrating that the adverse party cannot

produce admissible evidence to support an issue of fact. Celotex, 477 U.S. at 322–23; PepsiCo,

Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002) (per curiam). If the moving party meets

its initial burden, the burden then shifts to the opposing party to establish a genuine dispute of

material fact. Beard v. Banks, 548 U.S. 521, 529 (2006); PepsiCo, 315 F.3d at 105. “Although a

party opposing summary judgment need not prove its evidence in a form admissible at trial or

under the evidentiary standard which will be required, it must show facts sufficient to enable a

reasonable mind to conclude that a material dispute of fact exists.” Healy v. Chelsea Res.

Ltd., 736 F. Supp. 488, 491–92 (S.D.N.Y. 1990) (citation omitted). In deciding the motion, the

Court views the record in the light most favorable to the nonmoving party. Koch, 287 F.3d at

165.

   II.      Analysis

         “It is well settled that, to recover under [NYLL] § 200, § 240 and § 241 as a member of

the special class for whose protection these provisions were adopted, a plaintiff must establish . .




                                                  4
          Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 5 of 6




. that he was permitted or suffered to perform work on a structure[.]” Ahmed v. Momart Disc.

Store, Ltd., 821 N.Y.S.2d 150, 150–51 (1st Dep’t 2006).

       A genuine dispute exists regarding whether Plaintiff was permitted to work at the time of

the accident. Szabo testified that, two days before the accident, he told Plaintiff to not return to

work until the following week because they were out of materials which would not become

available until the next week. Szabo Dep. Tr. at 32:21–34:10. Plaintiff’s version of events

differs. At his deposition, Plaintiff testified that Szabo “called [him] three times or sent [him] a

text message and asked [him] to go back and correct the work [he] did before.” Pl. Dep. Tr. at

157:17–24.

       Text messages in Hungarian between the two do not clarify the facts. ECF No. 140-1 at

9; ECF No. 144-1. On the afternoon of the accident, Szabo texted Plaintiff a photograph of a

“wooden pocket” located in one of the penthouses. 56.1 ¶¶ 16–17. The parties agree that Szabo

stated that using two pieces of wood in the pocket was incorrect, ECF No. 140-1 at 3, ECF No.

144-1 at 3, and that Plaintiff responded that long pieces of wood were not available, ECF No.

140-1 at 3, ECF No. 144-1 at 3. The parties dispute Szabo’s response. According to Building

Defendants, Szabo told Plaintiff that they “have to take it all back.” ECF No. 140-1 at 3. In

Plaintiff’s translation, Szabo told Plaintiff, “So, everything needs to be redone,” ECF No. 144-1

at 2, and asked him to “correct it[,]” Pl. Dep. Tr. at 62:15–17.

       A reasonable jury could interpret Plaintiff’s translation as Szabo directing Plaintiff to fix

the error right away, whereas Building Defendants’ translation does not convey the same

urgency. However, when faced with a disagreement over the proper translation of a key disputed

fact, courts in this district adopt the non-movant’s translation because the Court interprets the

facts in the light most favorable to the non-movant on a motion for summary judgment.


                                                  5
             Case 1:19-cv-05574-AT Document 180 Filed 09/13/21 Page 6 of 6




Distribuidora De Discos Karen C. Por A. v. Universal Music Grp., Inc., No. 13 Civ. 7706, 2019

WL 1433157, at *8 (S.D.N.Y. Mar. 29, 2019); Kasper Glob. Collection & Brokers, Inc. v. Glob.

Cabinets & Furniture Mfrs. Inc., 952 F. Supp. 2d 542, 552 n.8 (S.D.N.Y. 2013). Accepting

Building Defendants’ translation, a reasonable jury could find that Szabo had not authorized

Plaintiff to work at the site on the date of his accident. Vega v. Renaissance 632 Broadway,

LLC, 962 N.Y.S.2d 200 (2d Dep’t 2013) (holding that a triable issue of fact existed as to whether

a plaintiff was permitted or suffered to work where the plaintiff testified that he was directed to

climb a ladder and cut pipes and his supervisor testified that he had only authorized the plaintiff

to clean).

        Accordingly, Plaintiff’s motion for summary judgment is DENIED.

                                        CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for summary judgment is DENIED.

        The Clerk of Court is directed to terminate the motion at ECF No. 116 and to amend

the caption to conform to the caption in this order.

        SO ORDERED.

Dated: September 13, 2021
       New York, New York




                                                  6
